DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 20 in the reply filed on 11/8/2022 is acknowledged.
Claims 10 – 19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.  
Response to Amendment
     The amendment filed 11/8/2022 has been entered.  Claims 1-9 and 20 remain pending in the application.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Light Emitting Diode Devices with Patterned TCO Layer Including Different Thicknesses.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2018/0130926 A1).
     Regarding Claim 1, Huang et al discloses:
A light emitting diode (LED) device comprising:
 	a mesa comprising semiconductor layers (110, 120, and 130), the semiconductor layers including an n-type layer (first type semiconductor layer (110) [0122] Fig 2), an active layer (light emitting layer (120) [0123] Fig 2), and a p-type layer (second type semiconductor layer (130) [0122] Fig 2); 
a patterned transparent conductive oxide layer (an indium tin oxide layer that is transparent (101) [0140] Fig 2) on a top surface of the mesa, the patterned transparent conductive oxide layer having a first portion with a first thickness (observed in Fig 2) and a second portion with a second thickness (observed in Fig 2), the second thickness less than the first thickness (observed in Fig 2); 

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

a dielectric layer (Bragg Reflector Structure (160’) [0143] Fig 2, material of the first refractive layers (162) may be selected from titanium such as titanium dioxide and the second refractive layers (164) may be selected from silicon dioxide ([0134] Fig 2)) on a top surface of the patterned transparent conductive oxide layer, the dielectric layer comprising at least one via opening (holes (166) [0140] Fig 2), the at least one via opening having sidewalls and a bottom exposing a top surface of the first portion of the patterned transparent conductive oxide layer (observed in Fig 2).
A contact (second current conducting layer (150), which may be gold [0149]) on the dielectric layer (160’) and in electrical communication with the first portion of the patterned transparent conductive oxide layer (101).

    PNG
    media_image2.png
    431
    348
    media_image2.png
    Greyscale

     Regarding Claim 7, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al et al further discloses wherein the patterned transparent conductive oxide layer comprises one or more of indium-doped tin oxide (an indium tin oxide layer that is transparent (101) [0140] Fig 2 (Huang et al) shown above), aluminum-doped zinc oxide, indium-doped cadmium oxide, indium oxide, tin oxide, tungsten oxide, copper aluminum oxide, strontium copper oxide, gadolinium-doped zinc oxide, and zinc-doped tin oxide.
     Regarding Claim 8, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al further discloses wherein the contact (second current conducting layer (150), which may be gold [0149]) comprises a material selected from one or more of silver (Ag), aluminum (Al), gold (Au), copper (Cu), palladium (Pd), and platinum (Pt).
     Regarding Claim 9, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al further discloses wherein the dielectric layer (the material of the first refractive layers (162) in the distributed Bragg reflector structure (160) may be selected from materials containing titanium (Ti), such as titanium dioxide (TiO.sub.2), and the material of the second refractive layers (164) may be selected from silicon dioxide (SiO.sub.2) [0134] (Huang et al) (Fig 2 shown above)) comprises one or more of silicon oxide (SiOx), aluminum oxide (AlOx), silicon nitride (SiN), titanium oxide (TiOx), niobium oxide (NbOx), tantalum oxide (TaOx).  
Claim Rejections - 35 USC § 103
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0130926 A1) in view of Danesh et al (US 2019/326478 A1), and Cich et al (US 2015/0155439).
     Regarding Claim 2, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al does not disclose wherein the first thickness is in a range of from about 1 nm to about 500 nm.
     Danesh et al, in the related art of semiconductor devices, discloses a TCO layer (the thickness of the transparent conductive oxide layer (53) can be in a range from 50 nm to 600 nm, such as from 10 nm to 300 nm, although lesser and greater thicknesses can also be employed [0053]) Fig 5A.  

    PNG
    media_image3.png
    459
    316
    media_image3.png
    Greyscale

     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the thickness of the transparent conductive oxide layer (less than 10 nm to 600 nm) as taught by Danesh et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
     Regarding Claim 3, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al does not disclose wherein the second thickness is in a range of from about 0 nm to about 500 nm.
     Danesh et al, in the related art of semiconductor devices, discloses a TCO layer (the thickness of the transparent conductive oxide layer (53) can be in a range from 50 nm to 600 nm, such as from 10 nm to 300 nm, although lesser and greater thicknesses can also be employed [0053]) Fig 5A (shown above).  
     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the thickness of the transparent conductive oxide layer (less than 10 nm to 600 nm) as taught by Danesh et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
     Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0130926 A1) in view of Liu et al (US 2013/02256702 A1), and Cich et al (US 2015/0155439).
     Regarding Claim 4, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al does not disclose wherein the at least one via opening has a width in a range of about 1 micron to about 30 microns.
     Liu et al, in the related art of semiconductor devices, discloses at least one via opening (an area of an opening of each hole (161) is greater than 8 square microns [0021]) Fig 3.
    PNG
    media_image4.png
    453
    556
    media_image4.png
    Greyscale


     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the area of the opening (greater than 8 square microns) as taught by Liu et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
     Regarding Claim 5, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al does not disclose wherein the second portion has a width in a range of about 1 micron to about 30 microns.
     Liu et al, in the related art of semiconductor devices, discloses the second portion, which spans the width of the via opening (an area of an opening of each hole (161) is greater than 8 square microns [0021]) Fig 3 (shown above).  
     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the area of the opening/second portion (area greater than 8 square microns) as taught by Liu et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
     Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0130926 A1) in view of Fudeta et al (US 2004/0031967 A1), and Cich et al (US 2015/0155439).
     Regarding Claim 6, Huang et al discloses the described light emitting diode (LED) device of Claim 1.   Huang et al does not disclose wherein the dielectric layer has a thickness greater than about 300 nm.
     Fudeta et al, in the related art of semiconductor devices, discloses a silicon oxide dielectric layer in a third embodiment of a LED device (an SiO.sub.2 mask (312) is formed to a film thickness of 300 nm on a Si substrate (38) [0106] Fig 13 and Fig 14.   

    PNG
    media_image5.png
    419
    347
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    351
    399
    media_image6.png
    Greyscale



     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the thickness of the LED dielectric layer (300 nm) as taught by Fudeta et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
          Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0130926 A1) in view of Danesh et al (US 2019/326478 A1), and Cich et al (US 2015/0155439).

     Regarding Claim 20, Huang et al discloses:
A light emitting diode (LED) device comprising: 
a mesa comprising semiconductor layers (110, 120, and 130), the semiconductor layers including an n-type layer (first type semiconductor layer (110) [0122] Fig 2), an active layer (light emitting layer (120) [0123] Fig 2), and a p-type layer (second type semiconductor layer (130) [0122] Fig 2);
 a patterned transparent conductive oxide layer (an indium tin oxide layer that is transparent (101) [0140] Fig 2) on a top surface of the mesa, the patterned transparent conductive oxide layer having a first portion with a first thickness (observed in Fig 2) and a second portion with a second thickness (observed in Fig 2), the second thickness less than the first thickness (observed in Fig 2), the patterned transparent conductive oxide layer comprising one or more of indium-doped tin oxide, aluminum-doped zinc oxide, indium-doped cadmium oxide, indium oxide, tin oxide, tungsten oxide, copper aluminum oxide, strontium copper oxide, gadolinium-doped zinc oxide, and zinc-doped tin oxide.

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale


a dielectric layer (Bragg Reflector Structure (160’) [0143] Fig 2, material of the first refractive layers (162) may be selected from titanium such as titanium dioxide and the second refractive layers (164) may be selected from silicon dioxide ([0134] Fig 2)) on a top surface of the patterned transparent conductive oxide layer, the dielectric layer comprising at least one via opening (holes (166) [0140] Fig 2), the via opening having sidewalls and a bottom exposing a top surface of the first portion of the patterned transparent conductive oxide layer (observed in Fig 2).
A contact (second current conducting layer (150), which may be gold [0149]) on the dielectric layer (160’) and in electrical communication with the first portion of the patterned transparent conductive oxide layer (101).


    PNG
    media_image2.png
    431
    348
    media_image2.png
    Greyscale



     Huang et al does not disclose a transparent conductive oxide layer with the first thickness is in a range of from about 1 nm to about 100 nm and the second thickness is in a range of from about 0 nm to about 50 nm. 
      Danesh et al, in the related art of semiconductor devices, discloses a TCO layer (the thickness of the transparent conductive oxide layer (53) can be in a range from 50 nm to 600 nm, such as from 10 nm to 300 nm, although lesser and greater thicknesses can also be employed [0053]) Fig 5A.  

    PNG
    media_image3.png
    459
    316
    media_image3.png
    Greyscale

     Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Huang et al to optimize the thickness of the transparent conductive oxide layer (less than 10 nm to 600 nm) as taught by Danesh et al in order to minimize optical loss while addressing electrical distribution and thermal management issues as disclosed by Cich et al [0006], because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schneider, JR. et al, US 2020/0274029 A1 which discloses light emitting diodes [Abstract, Title], and Tang et al, US 2016/0359094 A1 which discloses a method of forming contacts to an n-type layer and a p-type layer of a semiconductor device [Abstract/Title].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL SEDOROOK whose telephone number is (571)272-4158. The examiner can normally be reached Monday - Friday 7:30 am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.S./Examiner, Art Unit 2819                                                                                                                                                                                                        

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819